Citation Nr: 0515960	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
bronchial asthma prior to September 27, 1999.   
 
2.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma since September 27, 1999.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
lumbar spine disability.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1972 to December 
1974.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and July 1997 RO rating 
decisions.  The February 1996 RO decision denied an increase 
in a 10 percent rating for the veteran's service-connected 
lumbar spine disability.  The veteran provided testimony at a 
personal hearing at the RO in August 1996.  An October 1996 
RO decision increased the rating for the veteran's service-
connected lumbar spine disability to 10 percent.  

The July 1997 RO decision, in pertinent part, denied an 
increase in a 20 percent rating for the veteran's service-
connected cervical spine disability and denied an increase in 
a 10 percent rating for his service-connected asthma.  The 
veteran provided testimony at another personal hearing at the 
RO in March 1998.  A July 2001 RO decision, in pertinent 
part, re-characterized the veteran's service-connected 
respiratory disorder as bronchial asthma and increased the 
rating to 30 percent, effective September 27, 1999.  In 
August 2004, the veteran testified at a Board videoconference 
hearing at the RO.  

The Board notes that at the June 2004 hearing, the veteran 
raised the issues of entitlement to a psychiatric disability, 
claimed as secondary to the veteran's service-connected 
disabilities, and entitlement to a total disability rating 
based on individual unemployability (TDIU rating).  

The present Board decision addresses the issues of 
entitlement to an increase in a 10 percent rating for 
bronchial asthma prior to September 27, 1999, and entitlement 
to an increase in a 30 percent rating for bronchial asthma 
since September 27, 1999.  The issues of entitlement to an 
increase in a 20 percent rating for a lumbar spine disability 
and entitlement to an increase in a 20 percent rating for a 
cervical spine disability are the subject of the remand at 
the end of the decision.  


FINDINGS OF FACT

1.  Prior to September 27, 1999, the veteran's bronchial 
asthma was manifested by daily inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication; and no more than a FEV-1 of 56 to 70 percent 
predicted and a FEV-1/FVC of 56 to 70 percent.  

2.  Since September 27, 1999, the veteran's bronchial asthma 
is manifested by no more than daily inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication; and no more than a FEV-1 of 56 to 70 percent 
predicted and a FEV-1/FVC of 56 to 70 percent.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bronchial asthma 
for the period prior to September 27, 1999, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).  

2.  The criteria for a rating in excess of 30 percent rating 
for bronchial asthma for the period since September 27, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalation or oral bronchodilator therapy, 
or inhalation anti-inflammatory medication.  A 60 percent 
rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

The veteran served on active duty in the Air Force from 
November 1972 to December 1974.  In May 1975, the RO granted 
service connection and a 10 percent rating for asthma.  

In March 1997, the veteran filed his current claim for an 
increased rating for his service-connected asthma.  A July 
1997 RO decision denied an increase in a 10 percent rating 
for the veteran's service-connected asthma.  

In July 2001, the RO re-characterized the veteran's service-
connected respiratory disorder as bronchial asthma and 
increased the rating to 30 percent, effective September 27, 
1999 (the date of a VA respiratory examination).  Thus, the 
Board must consider whether the veteran is entitled to a 
rating in excess of 10 percent bronchial asthma prior to 
September 27, 1999, and a rating in excess of 30 percent 
since September 27, 1999.  

I.  Prior to September 27, 1999.  

As noted above, the RO has rated the veteran's service-
connected bronchial asthma as 10 percent disabling prior to 
September 27, 1999, and as 30 percent disabling since that 
date.  The 30 percent rating was based on the RO's 
determination that the veteran's bronchial asthma increased 
in severity at the time of a VA respiratory examination on 
September 27, 1999.  

Private and VA treatment records dated from August 1996 to 
March 1997 show treatment for several disorders.  A May 1997 
VA respiratory examination report noted that the veteran 
reported that he would occasionally wheeze and that he was 
short of breath most of the time.  He indicated that he could 
walk or climb stairs without restriction, but that his 
breathing pattern would change.  He stated that he was not 
taking medication.  The examiner reported that the veteran's 
chest was normal in shape and that it expanded well.  The 
examiner indicated that the veteran's lungs were clear to 
percussion and auscultation and that no clubbing or cyanosis 
was noted.  The diagnosis was history of bronchial asthma.  A 
June 1997 pulmonary function test showed a FEV-1 of 105.3 
percent predicted and a FEV-1/FVC of 81 percent.  

Private treatment records dated from September 1997 to 
October 1997 referred to treatment for disorders including 
asthma.  A September 1997 private treatment report from the 
Seton Health System noted that the veteran would start an 
inhaler to use as occasion required.  

A November 1997 VA respiratory examination report noted that 
the veteran stated that he suffered shortness of breath on 
mild exertion.  He indicated that his asthma would occur 
about five times a week.  It was noted that veteran had been 
given an Albuterol inhaler to use as occasion required, four 
times a day, and that he had not been hospitalized for his 
respiratory conditions.  The examiner reported that there was 
no cor pulmonale, pulmonary hypertension, or significant 
weight loss or gain.  The examiner stated that examination of 
the veteran's lungs showed clear breath sounds anteriorly and 
posteriorly.  There was no crepitation at the lung bases.  
The diagnosis was history of bronchial asthma.  A November 
1997 pulmonary function test showed a FEV-1 of 100.7 percent 
predicted and a FEV-1/FVC of 78 percent.  A subsequent 
December 1997 private treatment report noted that the veteran 
had mild asthma.  

The September 27, 1999 VA respiratory examination report 
noted that the veteran complained of shortness of breath and 
a cough with mucus expectoration.  It was reported that he 
had been taking Albuterol treatment for his shortness of 
breath twice a day.  He stated that walking about one hundred 
fifty feet would make him short of breath.  The examiner 
reported that the veteran had diminished breath sounds with 
prolonged expiration.  The examiner stated that there was no 
expiratory wheeze or rhonchi, cor pulmonale, pulmonary 
hypertension, or weight loss.  The diagnosis was shortness of 
breath with cough, pulmonary injury secondary to isocyanide 
in the service.  A pulmonary function test related a FEV-1 of 
90.9 percent predicted and a FEV-1/FVC of 80 percent.  

The Board notes that although there are variations in the 
severity of the veteran's bronchial asthma as shown by the 
May 1997 and September 27, 1999, VA respiratory examinations, 
he continuously received treatment for respiratory complaints 
during the period between the examinations.  Additionally, 
the medical evidence indicates that the veteran used daily 
inhalation or oral bronchodilator therapy since at least 
September 1997 when he was noted to have been started on an 
inhaler by a private physician.  A November 1997 VA 
examination report, as noted above, specifically indicated 
that the veteran had been given an Albuterol inhaler.  The 
Board cannot conclude that the veteran's bronchial asthma 
solely increased in severity on the specific date of the 
September 27, 1999, VA respiratory examination.  

The Board notes that the pulmonary function tests do not show 
FEV-1 or FEV-1/FVC readings indicative of an increased rating 
under Diagnostic Code 6602.  However, the Board finds that 
the that the criteria for an increased rating of 30 are met 
as the veteran has been shown to have been receiving daily 
inhalation or oral bronchodilator therapy throughout most of 
the period prior to the September 27, 1999, examination.  The 
criteria for a 60 percent rating for the period prior to 
September 27, 1999, are not met, as the veteran has not been 
shown to have monthly visits to a physician for required care 
of exacerbations or intermittent courses of systemic 
corticosteroids.  There is also no evidence of a FEV-1 of 40 
to 55 percent predicted or a FEV-1/FVC of 40 to 55 percent.  

In sum, a 30 percent rating, and no more, is warranted for 
bronchial asthma for the period prior to September 27, 1999.  
The benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against a rating higher 
than 30 percent for the period prior to September 27, 1999, 
and thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and this part of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

II.  Since September 27, 1999

Private and VA treatment records dated from October 2002 to 
December 2002 referred to other disorders.  An April 2003 VA 
general medical examination report noted that the veteran's 
lungs were clear to auscultation, but that he coughed 
throughout the examination.  The examiner stated that there 
were no wheezes, crackles or rales.  The diagnoses included 
reactive airway disease by history, no evidence on 
examination.  

An April 2003 VA respiratory examination report noted that 
the veteran had no productive cough, sputum, hemoptysis, 
anorexia, or dyspnea on exertion.  The veteran stated that he 
had seasonal allergies and that he would use an Albuterol 
inhaler as needed.  The examiner reported that there was no 
cor pulmonale, or pulmonary hypertension.  It was noted that 
any weight loss or gain was related to inactivity and not 
fluid retention.  The examiner stated that the veteran's 
lungs were clear to auscultation and percussion.  A May 2003 
pulmonary function test showed a FEV-1 of 92 percent 
predicted and a FEV-1/FVC of 81 percent.  Subsequent VA 
treatment records dated through July 2004 did not show 
treatment for respiratory complaints.  

The medical evidence clearly does not show that the veteran's 
service-connected respiratory disorder requires monthly 
visits to a physician for required care of exacerbations or 
intermittent courses of systemic corticosteroids as required 
for a 60 percent rating under Diagnostic Code 6602, for the 
period since September 27, 1999.  The most recent April 2003 
respiratory examination report did not indicate 
symptomatology indicative of more than a 30 percent rating.  

As the preponderance of the evidence is against the claim for 
an increase in a 30 percent rating for bronchial asthma since 
September 27, 1999, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a December 1998 
supplemental statement of the case, a January 2003 letter, a 
July 2003 supplemental statement of the case, an October 2003 
letter, a March 2004 supplemental statement of the case, and 
at the August 2004 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increase in a 10 percent rating for bronchial asthma prior to 
September 27, 1999 and entitlement to an increase in a 30 
percent rating for bronchial asthma since September 27, 1999.  
The discussions in the rating decisions, the supplemental 
statements of the case, and the Board hearing held in August 
2004, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating of 30 percent is granted for bronchial 
asthma for the period prior to September 27, 1999, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.  

A rating in excess of 30 percent for bronchial asthma for the 
period since September 27, 1999, is denied.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 20 percent rating for a lumbar spine disability and 
entitlement to an increase in a 20 percent rating for a 
cervical spine disability.  

The veteran was last afforded a VA spine examination in April 
2003.  It was noted that he reported that he was pain free as 
he had undergone cervical and lumbar rhizotomies, and was 
incapable of pain in those areas.  The veteran stated that he 
had previous chronic daily pain and waxing and waning of 
burning.  He indicated that bending over was his most common 
cause of pain.  It was noted the veteran was generally 
impaired to activities and demands of daily living per his 
report.  

The examiner reported that the veteran claimed that he had 
numbness in the right 4th and 5th digits, but that such was 
unsubstantiated by multiple examinations by specialists.  It 
was noted that the veteran used a cane, but that such was 
contrary to what would be expected to be of relief.  The 
examiner indicated that the veteran had an erect posture, a 
normal lordotic curve, and that he moved fluidly through 
range of motion.  The examiner stated that the veteran flexed 
his neck to 45/50 degrees and that he could not go further 
(habitus) and that extension was 50/60 and that he stopped 
because it might hurt.  The examiner indicated that rotation 
of the neck was 80/80 on the right and left, and that right 
and left lateral neck flexion was 45/45.  As to the lumbar 
spine, the examiner reported that flexion was 45/90 and 
extension was 20/40, with the veteran unwilling to bend 
further.  It was noted that lateral flexion was 25/25, 
bilaterally, and rotation was 60/60, bilaterally.  

The examiner stated that there was no palpable or observable 
spasm of the cervical, thoracic, or lumbar muscles.  It was 
reported that there was no abnormal musculature, that the 
sensory examination was normal, and that the veteran had 
negative seated and supine straight leg raises and negative 
abduction/adduction, flexion/rotations.  As to diagnoses, the 
examiner indicated that the veteran had subjective back pain 
with multi-modal treatments over the years from various 
providers.  The examiner stated that it was a normal 
examination except for range of motion, which was limited by 
effort.  

The Board notes that the veteran received treatment for 
cervical spine and lumbar spine complaints subsequent to the 
April 2003 VA spine examination.  Additionally, the Board 
observes that the have been changes to the rating criteria 
concerning spine disabilities since the April 2003 VA spine 
examination.  

Further, the Board observes that at the August 2004 Board 
hearing, the veteran provided testimony which may indicate a 
worsening of his service-connected cervical spine and lumbar 
spine disabilities.  He specifically stated that he suffered 
from muscles spasms, neurological symptoms, and debilitating 
episodes.  The veteran also reported that a vocational 
assessment from the Social Security Administration (SSA) 
determined that he was unemployable based on his cervical and 
lumbar limitations.  The Board notes that the record does not 
presently indicate that the veteran is receiving SSA 
disability benefits and he has not specifically indicated 
that he is receiving such benefits.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes clarifying 
whether the he is receiving SSA disability benefits, 
obtaining any pertinent treatment records, and providing him 
with a VA examination.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3,159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him since July 2004 
for lumbar spine and cervical spine 
problems, whose records VA does not have.  
Then, obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  Request that the veteran clarify 
whether he has applied for, or is 
receiving, disability benefits from the 
SSA.  If the veteran indicates that he is 
receiving such disability benefits, obtain 
copies of all medical and other records 
considered by that agency in awarding SSA 
benefit.  

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his current service-connected lumbar spine 
and cervical spine disabilities.  The 
claims file should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the service-connected lumbar 
spine and cervical spine disabilities 
should be described in detail, including 
all information necessary for rating such 
disabilities under the old and new rating 
criteria for spine disabilities.  

4.  Thereafter, review the claims of 
entitlement to a rating in excess of 20 
percent for a lumbar spine disability and 
entitlement to a rating in excess of 20 
percent for a cervical spine disability.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


